COOK, Judge
(dissenting):
United States v. Thompson. 21 U.S.C. M.A. 526, 45 C.M.R. 300 (1972), involved an assertion by the accused during the providency inquiry that he intended “to ‘get rid of it’ ” in reference to the contraband in question. A companion of the accused “represented to the judge that ‘we were going to turn it in, either that or dump it on the guy’s bed that put in in the wall there cause we didn’t want to have anything to do with it.’ ” Id. at 527, 45 C.M.R. at 301. As I view Judge Quinn’s dissent, it is in disagreement with the majority as to the interpretation of the quoted comments rather than a rule of law that an intent to return contraband is a defense when the intended transferee has no legal right of possession. Id. at 528, 45 C.M.R. at 302. He viewed them as an intent to return the contraband to the previous owner, while the majority interpreted the comments as an assertion that the contraband was to be taken out of the stream of illegal possession. Indeed, the transfer of contraband to one whose possession would be illegal would constitute the transferor an aider and abettor of the illegal possession and, therefore, liable as a principal. Article 77, Uniform Code of Military Justice, 10 U.S.C. § 877; para. 156, Manual for Courts-Martial, United States, 1969 (Revised edition). Furthermore, the transfer itself would be a violation of the regulation in question or Article 134, UCMJ, 10 U.S.C. § 934. Thus, possession for this purpose would be wrongful. Accordingly, I would affirm the decision of the United States Air Force Court of Military Review.